Citation Nr: 1632679	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  09-50 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1975 to March 1976.  During service, he received the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that proceeding has been associated with the claims file.

In a February 2013 decision, the Board denied reopening the Veteran's claim, concluding that new and material evidence had not been submitted.  The Veteran appealed the determination to the Court of Appeals for Veterans Claims (Court) and in a September 2013 Order, the Court vacated and remanded the Board's decision, based on the recommendations of a September 2013 Joint Motion for Remand filed by the parties in the case.

In August 2014, the Board reopened the Veteran's claim and remanded the issue for additional development.

The record reflects that after the final SSOC, the Veteran submitted additional relevant evidence to the Board in April 2016.  No subsequent SSOC was issued, but this is not necessary because the evidence in each case was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Competent medical evidence reflects that the Veteran's residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement, was not proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA due to his treatment or January 1986 surgery, or the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement, as a result of VA medical treatment (including his January 1986 surgery) have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by letters in August 2005, August 2007, and January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board notes that the claims file indicates that the Veteran was awarded disability compensation benefits from the Social Security Administration (SSA) in December 1984 and that all records from SSA may not be of record.  That said, the Board concludes that a remand to obtain such records is not necessary, given that the relevant question is whether the Veteran gave informed consent to the January 1986 right wrist surgery and/or whether VA committed negligence in subsequent treatment for residuals of the same and that such surgery and subsequent treatment occurred well after the Veteran's award of SSA benefits, the Board finds that there is no evidence or suggestion that any SSA records would be relevant to the current claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  Private treatment records have been associated, to the extent possible.  As such, the Board may proceed to adjudication without risk of prejudice to the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, an October 2015 VA examination report and opinion adequately addresses the issue on appeal.  Based on the examination report and the fact there is no rule as to how current an examination must be, the Board concludes the examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Based on the provision of the Veteran with a VA examination and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Section 1151 Claim

The Veteran contends that his January 1986 Silastic lunate implant surgery resulted in increased disability.  The Veteran's specific argument has been two-fold: initially, he argued that he was not informed as to the risks of silicone synovitis from the Silastic implant that were known at the time of the surgery; more recently, he has advanced the argument that his January 1986 surgical procedure, including the use of a Silastic implant, was contrary to the standard of care at that time because Silastic implants were contraindicated for young, active individuals.  

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2015).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32 (2015).  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the Veteran's medical records show that in April 1981, he injured his right wrist while playing basketball.  X-rays at the time were normal and he was diagnosed with right wrist sprain.  Subsequently, however, the Veteran was diagnosed with Keinbock's disease (i.e. aseptic necrosis of the lunate).  A November 1984 VA treatment record noted that the Veteran had been offered a carpentry job if his wrist were fixed; however, the treatment provider noted that "this expectation is unrealistic."  The Veteran also wondered whether he would be able to perform keyboard activities and use a computer if he had a Silastic implant.  The treatment provider recommended, "Patient also needs to hear realistic expectations of what he can expect in the postop period, and Voc Rehab is probably much more important than performing surgery on his wrist."  

A September 1985 treatment record included complaints of loss of power and numbness in the right hand that were preventing him from working in tailoring.  The examining physician indicated, "I told the patient that I did not feel that there was any surgery that I could perform today which would allow him to do tailoring work which he would be unable to do at this time."

By January 1986, the Veteran's condition warranted right wrist surgery.  Prior to surgery, a January 1986 VA record indicated that the Veteran,

is aware that this procedure will not guarantee pain relief, will decrease / limit [range of motion], and will require compliance [with] caste and [physical / occupational] therapy for successful result.  Pathology is defined clinically and radiographically therefore triscaphe arthrodesis [with] Silastic replacement of lunate or total wrist arthrodesis is a reasonable treatment for his condition.

That same day the Veteran underwent triscaphe arthrodesis of the right wrist and excision of the lunate with Silastic lunate replacement.  

Following the surgery, a February 1986 discharge summary also noted that the Veteran, "was recommended to have this procedure of his right wrist without a clear cut guarantee of pain relief.  He knew it would decrease or perhaps limit the range of motion, and it definitely would require compliance with cast and physical therapy for a successful result."  X-rays in February 1986 showed the prosthesis and hand bones in proper alignment.  In May 1986, the Veteran reported significant improvement in right wrist functioning and while there was still wrist pain, "it has decreased sufficiently for him to consider some type of vocational training."  By January 1987, however, the Veteran reported increased wrist pain to the surgeon who had performed the January 1986 procedure.  On examination, the arthrodesis was solid clinically and radiographically and range of motion and strength were consistent with arthrodesis.  The Veteran was informed of the foregoing and the record indicated that, "He should proceed with vocational training program."  The surgeon indicated that x-rays showed that the lunate prosthesis was in a satisfactory position.  The Veteran was told to return in three months.

The Veteran was seen again in April 1987, at which time he noted improvement to the point that he had been playing basketball.  The Veteran's surgeon recommended avoidance of repetitive work with the right wrist and limitation to occasional heavy lifting.  The Veteran was told to return in six to eight months for new x-rays.  The Veteran returned in October 1987.  X-rays showed that the lunate prosthesis "may be slightly volar flexed, but is stable."  In addition, the same surgeon stated that the x-rays showed an area of concern that required follow-up in six months for more x-rays to determine whether the Veteran was developing a cystic reaction to the silicone.  The record also indicated that the Veteran was instructed to return for examination as necessary if symptomatic.

In February 1988, the Veteran was seen for follow-up for the January 1986 surgery.  At that time, he was seen by a different physician than the surgeon who performed the January 1986 procedure.  The Veteran reported that his wrist was fairly good, that he was using a wrist brace, and that he had returned to work as a janitor (which involved mostly work with his left, dominant hand).  X-rays showed a cystic lunacy in the distal end of the radius, subjacent to the lunate implant, just as in October 1987.  But there was no change in the position or alignment of the prosthesis or evidence to suggest erosion or inflammatory involvement.  The record indicated that the Veteran would be re-evaluated in one year.

The Veteran next was re-evaluated in November 1990, during a hospitalization for psychiatric problems.  X-rays showed demineralization of the carpal bones and the base of the metacarpal.  Thereafter, the Veteran received intermittent treatment for psychiatric problems and orthopedic problems not involving the right wrist.  In August 1992, during treatment for psychiatric problems, the Veteran indicated that he was planning on seeking additional education, rather than seeking employment.  In September 1995, the Veteran was noted to have a small income with carpentry skills and that he was willing to work.  At that time, he was referred for Vocational Rehabilitation.  The Veteran appears not to have followed through with the referral, because in February 1996 he again requested job training, although he was noted to currently be unemployable due to alcohol and drug use.

In November 2000, the Veteran reported experiencing some discomfort in the right wrist since the January 1986 surgery, but over the years had gradually developed numbness, tingling, ulnar pain, and swelling of the wrist.  The Veteran underwent right and then left carpal tunnel releases.  A March 2001 MRI showed volar displacement of the wrist prosthesis that resulted in collapse of the proximal carpal row.  In April 2001, the Veteran reported the "plastic being twisted" on the dorsum of his hand and some intermittent pain and swelling in the right wrist for the past nine years.  In June 2001, the Veteran was diagnosed with collapse in the wrist and simple synovitis and the lunate implant was removed.  In October 2001, he underwent a right wrist fusion.  

In August 2002, the Veteran was afforded a VA examination.  The examiner noted review of the claims file.  The Veteran reported daily pain and swelling of the right wrist and denied any decreased range of motion.  He was not using a wrist brace.  On examination, the wrist was fused in a neutral position, without decreased range of motion in any plane.  The examiner concluded that there was no VA negligence or error in the use of the silicone prosthesis for the right wrist / lunate surgery in January 1986.  The examiner believed that such prostheses were commonly used at the time and that while the right wrist had subsequently required additional surgeries, this did not reflect any negligence or error.

Thereafter, the record documents ongoing treatment for wrist problems, including additional surgical intervention.

In support of his claim, the Veteran submitted abstracts from multiple medical studies.  A 1985 study titled, "Silicone carpal implants: risk or benefit?" indicated that early subsequent surgery was required in 10 of 48 patients with Silastic carpal implants due to recurrent pain and/or evidence of wrist synovitis.

During his March 2012 Board hearing, the Veteran argued that the VA did not follow-up properly after the January 1986 surgery, did not inform him to leave his vocation in carpentry, and did not inform him of the possible repercussions of the Silastic implant.  Specifically, the Veteran contended that he was never informed that he needed to follow-up every six months.  He also had not been informed as to the dangers of "having these tumors and stuff happening to people whoever had this done."  

In support of his claim, the Veteran submitted a May 2014 private medical opinion from a specialist in internal medicine.  The physician concluded that the Veteran was, "the victim of medical malpractice arising from the care provided him by Surgeon [] of the Boise VAMC in 1986.  The negligent care provided by [the VA surgeon] was the direct and proximate cause of [the Veteran's] silicone synovitis, and the later injuries caused by that condition."  The opinion stated, "At the time of [the Veteran's] surgery, in January 1986, silicone prostheses were widely reported to injure patients, through the mechanism of immune mediated silicone synovitis.  Reports were so numerous, and injury so severe, that some experts questioned whether such implants should be used at all."  In support of that conclusion, the physician discussed various medical studies prior to or contemporaneous with the 1986 surgery suggesting or demonstrating problems with the use of a Silastic lunate replacement.  One 1985 study, titled "Carpal Implants: Risk or Benefit?", found that 56 percent of patients with surgeries similar to the Veteran later experienced synovitis and osteolytic lesions.  The letter noted that the study recommended that "the continued use of proximal carpal Silastic H.P. implants should at present be seriously questioned."  The letter also discussed additional studies, including a May 1985 study finding that the use of silicone implants was "not ideal."  The physician believed that the 1986 VA surgeon had failed in his duty to inform the Veteran of the pertinent risks of the contemplated surgery, specifically the risk of severe complications, the multiple experts in the field recommending against the continued use of the surgery, and the option for other types of surgeries that did not carry such risk of severe complications.

Pursuant to the Board remand instructions, an October 2015 VA medical examination and opinion was obtained.  The examiner extensively discussed the above medical evidence, including the studies cited to in the May 2014 private medical opinion.  The examiner concluded that it was less likely as not that the Veteran suffered from a wrist disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  The examiner noted that the May 2014 private medical opinion raised some valid points and concerns about the Silastic implants used in the Veteran's surgery, but disagreed with the conclusions reached.  The examiner also noted that the physician rendering the May 2014 opinion had no training in any surgical field and had not practiced medicine since 1998.  As to the article from the Journal of Bone and Joint Surgery in 1982, referenced in the May 2014 private opinion, the authors noted that the article stated, "It is difficult to envision a prosthesis that does not undergo some degree of wear during its lifetime."  The examiner agreed and discussed the microscopic degradation of prostheses made from rubber, silicone, plastic, metal, and polyethylene that could lead to erosion of the surrounding bone (or osteolysis).  The examiner observed, "Everyday in this country surgeons perform joint replacements using materials that they know will eventually fail by microscopic breakdown and local foreign body reaction."  The surgeons in each case assessed the costs and benefits to using the foreign bodies in surgeries.  "The potential risk of complications due to failure of these prosthetic materials is often felt to be lower than the potential benefit gained by proceeding with a joint replacement.  Use of these implants is often better than the alternative, joint fusion."  

The examiner further found that in the Veteran's case, the evidence currently showed that the risks in using Silastic implants for replacement of the lunate, including early failure, outweighed the potential benefits.  The studies referenced in the May 2014 private opinion, however, were some of the earliest articles to bring up concerns with the Silastic implants.  The examiner noted that in January 1986, when the Veteran had his surgery, Silastic lunate implants were still widely used and it was not until some time after 1986 that there was more wide-spread acceptance in the orthopedic community that the implants should no longer be used.  The examiner noted that during his orthopedic surgery residency that started in 1994 there was still ongoing discussion about the pros and cons of Silastic implants.  Even as late as in 1998 in the ninth edition of Campbell's Operative Orthopedics (the standard textbook used for orthopedic surgeons at the time) Silastic implants were discussed as a viable surgical option in the chapter on hand surgery.  The examiner also discussed a 1988 article on a 12-year follow-up study of Silastic replacement of the trapezium (another hand bone) that showed good results.
The examiner discussed how a signed consent for surgery in 1986 was of record, as well as a November 1984 treatment note indicating that "this procedure needs to be carefully weighed... Patient also needs to hear realistic expectations of what he can expect in the postop period..."  The examiner acknowledged the private physician's contention in the May 2014 letter that there were other procedures with less risk of complication that could have been done for the Veteran with a better outcome.  The examiner's response was that, "This is an inaccurate supposition with [a] lack of understanding of orthopedic surgical options.  When a joint has failed, such as the wrist joint in this patient, the surgical options are often limited to fusion of the joint or replacement with a prosthesis.  It is also understood that such surgeries are often described as salvage procedures as even in best case scenarios they do not restore the patient to normal pain free function.  Total fusion of a joint removes all motion and therefore limits function.  Prosthetic replacement can maintain some motion and have improved function over fusion.  In 1986, when the surgery was done, there were limited implant options for replacement of the lunate."  The examiner also cited a 1985 study indicating that Silastic implants had been used successfully in surgeries of the wrist for over 25 years.  

The examiner noted that the Veteran was frustrated and felt that he should never have had the Silastic implant.  The examiner responded, "In surgical training, one learns that all surgeries have the potential for complications and failure.  We are taught to weigh those risks and benefits based on our training and standards of care in the community based on the knowledge of the time.  As noted above, the literature and clinical notes show that the surgeon 'weighed' those risks in 1984 and performed the surgery in 1986 based on the contemporaneous practices and knowledge of the time."

In support of his claim, the Veteran submitted a March 2016 letter from a private orthopedic surgeon.  The letter noted review of the medical evidence and claims file.  The physician categorized the 1986 surgery as a salvage procedure, similar to the intent of a radiocarpal wrist fusion or proximal row carpectomy.  The physician stated that although more data had been collected over the years regarding the failure of Silastic implants, "There was enough evidence at that time [i.e. the time of the 1986 surgery] indicating that there were problems, such as breakage and synovitis, resulting from the implant."  The physician observed that the Veteran was followed for the possibility of cellular breakdown, leading the physician to believe that the surgeon knew of the dire complications regarding the surgical procedure.  "I believe the doctor was well aware of the potential complications since he indicated that the patient would require follow-up office visits and x-rays to determine if there was a problem with the implant."  The physician concluded that the Veteran would not have consented to the operation had he known of the certain increased risk of complications because, as an active young person, continuous strenuous activity would ultimately cause failure of his implant.  The physician believed that the Veteran, "had the wrong procedure performed at that time.  Initially, the patient should have had a triscaphe fusion alone.  If the patient's pain continued, the patient should have had a wrist fusion."  The physician believed that the use of a Silastic implant in 1986 in a young man was a deviation from the standard of care at that time.  The physician cited to two articles in support of that contention.  

Based upon the evidence of record, the Board finds that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement, is not warranted.  As noted above, the Veteran's arguments for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 have rested on two bases.  

With respect to whether the Veteran was fully informed as to the risks of silicone synovitis from the Silastic implant that were known at the time of the surgery, the Board finds the contemporaneous medical evidence and the October 2015 VA examination report compelling.  As outlined above, medical records both immediately prior and subsequent to the surgery specifically noted that the Veteran had been informed and understood that the surgery might not resolve his pain and would result in decreased range of motion.  Moreover, a September 1985 treatment record clearly documented that the Veteran had been informed that there was no surgery available that would allow him to perform vocational activities that he could not then perform.  The Board has considered the argument of the Veteran, the private medical opinions, and his representative that had he been fully informed of the risks of his surgery that he would not have undergone the procedure.  The Board does not find this argument compelling.  As detailed above, the Veteran was informed of the risk of unresolved wrist pain.  The degradation of the implant resulted primarily in increased wrist pain and decreased motion, which the Veteran had been informed was a risk at the time of surgery.  The October 2015 VA examiner discussed how the most viable options at the time were the Silastic implant or total wrist fusion.  As the goal was to preserve as much motion in the wrist as possible, the implant seemed like the best option.  The Veteran agreed to this course of action and the attendant risks.  As such, the Board finds that the Veteran was fully informed of the surgical risks prior to his January 1986 surgery.

No one has argued and the medical evidence does not indicate that the surgical residuals the Veteran experienced were not reasonably foreseeable.  As such, entitlement to 38 U.S.C.A. § 1151 benefits on that basis is not warranted.

With respect to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, the Board has considered the March 2016 physician letter's conclusion that the use of a Silastic implant in 1986 in an active young man deviated from the standard of care at that time (an argument reiterated in the April 2016 letter from the Veteran's representative).  As noted, the physician cited to two articles in support of that proposition.  One article, "Silastic Arthroplasty for Avascular Necrosis of the Carpal Lunate", specifically indicated that "a median follow-up of 48 months generally showed an increase in the range of motion of the wrist."  The article also specifically concluded, "The replacement of the lunate by a Silastic implant (Swanson type) appears to be the best treatment for avascular necrosis of that bone."  Moreover, the article stated, "In all cases the implant was well tolerated and we did not observe any foreign body reaction."  Thus, the findings of this study directly contradicts the conclusions in the March 2016 private physician's opinion that the use of a Silastic implant in 1986 deviated from the standard of care for an active, young man.  The article did not find that the use of Silastic implants in young and active individuals should be avoided; indeed, the opposite was true in that the article concluded that Silastic implants were the best option in cases of avascular necrosis of the lunate.  The Board also has considered the article cited in the March 2016 letter and titled, "Silicone rubber carpal implants: A study of the incidence of late osseous complications."  That article, however, was not published until September 1986, multiple months after the Veteran's surgery.  The Board fails to see how a study published months after a surgery could have influenced what was recognized as the standard of care at the time of the January 1986 surgery.  Even considering the findings of the article, which were completed in 1985, the Board does not find that the conclusions reached therein support the March 2016 letter's assertion that the use of a Silastic lunate implant in 1986 deviated from the recognized standard of care for a young, active individual.  The study did conclude that the use of Silastic carpal implants in healthy, vigorous, young patients was "questionable."  That said, the article clearly demonstrated that Silastic carpal implants were being used on a regular basis.  The study expressed the hope that the results described therein "would encourage development of better solutions" while noting that the long-term results of alternative procedures had "yet to be established, and caution should be encouraged."  Thus, the article appears to acknowledge that even months after the January 1986 surgery there was not a clear, definitively safe alternative surgical option to the use of a Silastic implant.  The article certainly in no way suggested that the use of Silastic carpal implants deviated from the recognized standard of care in January 1986.  

As discussed in the October 2015 VA medical opinion, around the time of the January 1986 surgery the continued use of Silastic carpal implants began to be questioned, but it was not until multiple years after the fact that the medical community concluded that the use of the implants should be discouraged.  The May 2014 and March 2016 physicians' letters do not provide any medical documentation to contradict the conclusions of the October 2015 opinion that Silastic implants were considered a viable option and continued to be used in surgeries like the Veteran's for a period of time after the January 1986 surgery.  The bald assertion in the March 2016 opinion that the use of a Silastic carpal implant deviated from the 1986 standard of care is not supported by the studies cited in support of the proposition.  In light of the foregoing, the Board finds the argument that the use of a Silastic implant in the January 1986 lunate surgery deviated from the standard of care at that time for a young, active individual to be of extremely limited probative value.

By contrast, the Board finds the conclusions reached in the October 2015 VA examination report to be of significant probative value.  The conclusions reached were based on review of the claims file, as well as interview and examination of the Veteran.  The opinions reached were extensively supported by the medical evidence of record and multiple studies from the 1986 timeframe and thereafter.  As outlined above, the examiner explained how Silastic implants were regularly used at the time of the January 1986 surgery and as late as 1998 the use of Silastic implants in hand surgery was noted in the leading textbook to be a viable option.  The examiner acknowledged that there were risks inherent in the use of Silastic implants and that studies subsequent to the 1986 surgery ultimately demonstrated that the risks outweighed the benefits.  But at the time of the January 1986 surgery, the use of Silastic implants was recognized as a viable option and did not deviate from the recognized standard of care.  

The Board acknowledges the Veteran's assertions that he has increased residuals due to negligence on the part of VA medical professionals with respect to his January 1986 hand surgery.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints like increased right wrist pain, numbness, and weakness, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board affords greater probative weight to the opinions of the medical professionals of record regarding the existence of negligence or failure in the standard of care given their significantly greater level of education, training, knowledges, and experience in such matters.  As such, the Veteran's representations in this regard are entitled to extremely limited probative weight.  

As to the Veteran's representations that while the January 1986 surgeon's follow-up treatment notes contained directives for follow-up every six months the Veteran was not so informed by VA, the Board finds these contentions to be inaccurate.  The Veteran's final treatment with the surgeon who performed the January 1986 procedure was in October 1987.  At that time, the record indicated that the Veteran should return for x-rays and evaluation in six months - or earlier based on his symptoms.  The claims file indicates that the Veteran was seen for his right wrist by a different VA physician in February 1988, or about four months after the October 1987 appointment with his physician.  At that time, the Veteran was x-rayed without evidence of prosthesis failure.  The Veteran was told to return in one year.  Thus, the Veteran's contentions that VA failed to schedule or inform him of the need for a six month follow-up after his final treatment with the surgeon who performed his January 1986 surgery are not supported by the record and do not demonstrate negligence or other failing such that the provisions for benefits pursuant to 38 U.S.C.A. § 1151 have been met.

The Board is sympathetic to the Veteran's frustration with his ongoing problems with his right wrist due to Keinbock's disease and the complications resulting from the January 1986 surgery.  The Board finds, however, that the preponderance of the probative evidence of record simply does not support his contention that the residuals from that surgery were due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault in furnishing care or treatment by VA medical professionals or that he was not fully informed as to the nature of the surgery, potential risks, and alternatives.  As such, the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule is does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals status post triscaphe arthrodesis, right wrist, with Silastic lunate replacement, is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


